Citation Nr: 0206453	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  00-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

The propriety of the initial 20% rating assigned for 
degenerative disk disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1968.  He received the Combat Infantryman Badge, among other 
awards.  

This appeal originally arose from an August 1999 rating 
action that denied service connection for lumbar DDD as 
secondary to the service-connected residuals of a gunshot 
wound (GSW) of the left buttock with pelvic fracture and 
residuals of a GSW of the left thigh involving muscle group 
XV.  By rating action of April 2000, the RO granted secondary 
service connection for DDD of L-3-4-5, and assigned an 
initial 20% rating from May 1999, the date of receipt of his 
claim for service connection; the veteran appeals the 20% 
rating as inadequate.  By Supplemental Statement of the Case 
(SSOC) issued in June 2001, the RO denied referral of this 
case for consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board of Veterans 
Appeals (Board) has recharacterized the issue on the title 
page of this decision to comply with the precedent decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).     


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran has severe lumbar DDD which is manifested by 
recurring attacks with intermittent relief, with clinical 
findings showing no more than moderate limitation of 
motion and no evidence of radiculopathy on recent VA 
examinations.

3. Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to 
lumbar DDD have not been demonstrated, and the application 
of the regular schedular standards is not impractical.


CONCLUSION OF LAW

The veteran's lumbar DDD is 40% disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321(b)(1) and Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

April 1968 service medical records show that the veteran 
sustained a through-and-through GSW of the left lower 
extremity with the entrance site at the left medial superior 
thigh and the exit site at the mid-left buttock.  The missile 
also passed through the pelvis, shattering the ischium, and 
skeletonizing the sciatic nerve, but not severing it.  There 
was no artery or nerve involvement.  Pelvic X-rays in April 
and May 1968 revealed multiple radiopaque fragments projected 
about the left hip and the left inferior pubic ramus.  There 
was a comminuted fracture of the inferior ischial ramus, a 
linear fracture of the inferior pubic ramus, and a non-
displaced fracture line running throughout the left 
acetabular rim.  On separation examination of August 1968, 
the veteran complained of numbness at the bottom of the foot 
and in the left buttock.  

On VA surgical examination of October 1968, there was a small 
area of hypesthesia on the lateral aspect of the lower third 
of the left leg, and the left ankle jerk was absent.  X-rays 
revealed numerous metallic fragments in and about the soft 
tissues of the left hip.  The examiner opined that the 
veteran seemed to have a definite neurological defect that 
probably represented some interruption of the fibers 
comprising the 5th lumbar root, as evidenced by the 
hypesthesia and the loss of reflex.  

By rating action of December 1968, the RO granted service 
connection for residuals of a GSW of the left buttock with 
pelvic fracture, assigned a 40% rating, and for residuals of 
a GSW of the left thigh involving muscle group XV, assigned a 
10% rating.

In May 1999, the RO received the veteran's original claim for 
secondary service connection for a back disorder.

Mid-May 1999 VA X-rays of the lumbar spine revealed a 
transitional vertebra at 
L-5 which was sacralized.  There was DDD at the L3-4 level 
and more severe DDD at the L4-5 level, where vacuum 
phenomenon was identified.  The L5-S1 level appeared to be 
fused.  There was no evidence of subluxation of the lumbar 
spine.

Mid-May 1999 VA outpatient records indicated that a 
computerized tomography (CT) scan of the lumbar spine was 
planned, as the veteran had been complaining of left foot 
numbness.  It was also noted that the veteran had limitations 
pertaining to weight lifting and stair climbing, both of 
which he had to do at work.  

In late May 1999, the veteran complained of back pain with 
radiculopathy.  A VA lumbar CT scan was performed to 
determine if there was any nerve impingement.  This revealed 
mild degenerative change at L1-2 with no disk herniation or 
canal or foraminal stenosis.  There was degenerative change 
at L2-3 with a fairly-large Schmorl's node of the inferior 
end-plate of L-2.  There was no disk herniation or canal or 
foraminal stenosis.  There was a diffuse disk bulge at L3-4 
with slight flattening of the ventral aspect of the thecal 
sac.  The L-3 nerve roots exited without impingement.  There 
was degenerative change at L4-5 with a diffuse disk bulge, 
slightly asymmetric to the left.  There was left posterior 
vertebral body spurring which extended into the foramen and 
far lateral region.  The left L-4 nerve root appeared to exit 
the foramen without compression, but there was a possibility 
of impingement just past the foramen due to osteophytes.  
There was a degenerated vacuum disk at L5-S1 with a diffuse 
disk bulge.  There was a small focus of air posteriorly which 
might be the result of a disk herniation, although there was 
no compression of the thecal sac.  There was posterior 
osteophyte formation extending into and narrowing the right 
neural foramen.  The bulging disk also extended into the 
inferior aspect of the neural foramen.  The nerve roots, 
however, appeared to exit without impingement, but the 
osteophytes might just abut the right L-5 nerve root past the 
foramen.  There was partial lumbarization of the S-1 
vertebral body with a rudimentary disk present at S1-2.  The 
pertinent impressions were mild diffuse bulge at L3-4; disc 
bulge slightly asymmetric to the left at L4-5, with posterior 
spurring extending into and narrowing the left neural 
foramina with possible impingement of the left L-4 nerve 
root; and degenerated vacuum disk at L5-S1, with possible 
small posterior herniation which did not compress the thecal 
sac, and bilateral neural foraminal narrowing, greater on the 
right, although the nerve roots probably exited without 
impingement.             

On mid-June 1999 VA outpatient examination, the veteran's 
complaints included left foot numbness.  Straight leg raising 
was negative, and there was a negative sciatic trigger.  When 
seen again in early August, physical therapy was noted to be 
relieving the pressure on the nerve of the veteran's lumbar 
spine that was creating left leg problems.  The assessments 
included DDD.  A physical therapy discharge summary a few 
days later noted that range of motion of the veteran's spine 
and lower extremities was within functional limits, and 
strength was 5/5 in the lower extremities.  Gait was 
independent without an assistive device for functional 
distances, and stairclimbing was also without an assistive 
device.  On outpatient examination in late August, the 
veteran complained of intermittent left heel pain.  There was 
no change in the pattern of numbness.  Muscle strength in the 
lower extremities was 5/5.  Deep tendon reflexes were 2+ in 
the patellae, 1+ in the right Achilles, and absent in the 
left Achilles.  Toe/heel walking was within normal limits.  
The assessments were status-postoperative left hip GSW with 
residual sciatica symptoms, decreased sensation to L4-5 with 
increased S-1 dysesthesia/
hypesthesia and loss of the left Achilles reflex, and motor 
examination within normal limits; and L-4-5-S1 DDD with 
foramen narrowing on the left at L4-5, L-5, and S-1.  
Electromyographic (EMG) and nerve conduction studies were 
planned to differentiate old versus new radiculopathy at L-4, 
L-5, and L5-S1. 

In September 1999, VA EMG studies of selected left lower 
extremity muscles and the lumbar paraspinals were performed 
to assess the possibility of ongoing radiculopathy.  In all 
muscles sampled, the veteran demonstrated no spontaneous 
activity at rest.  Insertional activity appeared normal, and 
he demonstrated normal motor recruitment morphology with 
volitional activity.  The impression was that the 
electrodiagnostic studies demonstrated no evidence of acute 
or ongoing radiculopathy involving the innervation to the 
left lower extremity.  

In early January 2000, the veteran testified at a 
videoconference hearing with a hearing officer at the RO.  He 
stated that he currently had weakness and constant radiating 
pain down the left leg which was a different kind of pain 
from what he had previously experienced in the left leg as a 
residual of his GSWs.  

On VA outpatient examination of late January 2000, the 
veteran initially presented with a slightly stiff gait, but 
then was able to walk very steadily along with no acute 
distress.  Pedal pulses were good, and deep tendon reflexes 
were 2/4.  The assessments included lumbar DDD and left leg 
pain.

In a statement of early February 2000, a VA physician opined 
that the veteran's service-connected residuals of GSWs 
resulted in a chronic gait perturbation, and that his 
degenerative lumbar spine disease was, at least in part, 
causally related to this.

On VA orthopedic examination of mid-February 2000, the 
examiner reviewed the veteran's military and medical history 
pertaining to the inservice GSWs, as well as the findings on 
the abovementioned May 1999 CT scan and September 1999 EMG 
studies.  The veteran complained of low back pain that was 
occasionally radicular in nature, with shooting pains from 
the back to the bottom of the left foot.  He reported no 
lower extremity weakness, numbness, or tingling.  On current 
examination, the veteran walked into the room without the use 
of an assistive device.  He had an antalgic gait with 
decreased stance on the left.  Gait was also asymmetric, with 
the left foot externally rotated during the gait cycle.  Heel 
and toe standing and walking were good.  There was no obvious 
atrophy, erythema, or swelling of the bilateral lower limb 
musculature.  Range of motion testing of the lumbar spine 
showed forward flexion to 85 degrees, extension to 20 
degrees, lateral flexion to 30 degrees on the right and 25 
degrees on the left, and rotation to 50 degrees on the right 
and 35 degrees on the left.  There was pain with lateral 
flexion and rotation on the left.  Motor examination showed 
5/5 strength in all muscle groups of both lower limbs.  
Sensation was intact to light touch and pinprick 
peripherally.  Reflexes were 2+ in the right patella and 
Achilles, and 1 in the left patella and Achilles.  There was 
normal tone through all ranges of motion in the lower limbs.  
Cerebellar testing was intact.  The Romberg test was 
negative.  The toes were downgoing bilaterally on the 
Babinski test.  Straight leg raising was negative 
bilaterally.  There was positive tenderness to deep palpation 
on the left paraspinal area from L-2 to L-5.  

The diagnostic impression was that the veteran had moderate 
to severe DDD and degenerative joint disease in the 
lumbosacral spine area, as noted from the CT scan.  However, 
the examiner opined that it did not appear by EMG studies 
that he had an acute radiculopathy.  He did have some 
limitation of functioning, and the examiner opined that it 
seemed that his chronic gait disturbance/perturbation and his 
DDD were at least in part causally related to his GSWs that 
were incurred in service.  He stated that any weakened 
motion, incoordination, or fatigability the veteran had was 
noted on examination, and that these factors could not be 
further quantified in terms of additional loss of range of 
motion without prolonged provocative testing.  With flare-
ups, the examiner felt that it was likely that the range of 
motion would be further restricted, but that it was not 
possible to accurately estimate this additional loss of range 
of motion without examining the veteran at such time.  

In his July 2000 Substantive Appeal, the veteran claimed a 
40% or 60% rating for the low back disability at issue, on 
the grounds that it was characterized by CT scan evidence of 
moderate to severe DDD, recurring attacks with intermittent 
relief, an absent left ankle jerk, and numbness of both legs 
when lying on his back, driving, and standing.  He asserted 
that this was a nuisance and some day would affect his job, 
which required driving a truck for at least 50% of the work-
week.  He stated that his low back disorder had not caused 
marked interference with employment or required frequent 
periods of hospitalization at this time, but it had become 
worse, and he requested consideration of referral of his case 
for an extraschedular evaluation.  He had acquired prosthetic 
shoe inserts that relieved foot and arch pain and assisted 
with balance.    

On an October 2000 VA outpatient examination, the veteran 
complained of chronic, persistent low back pain that was 
unrelieved by medications.  He stated that the fronts of both 
thighs became numb with prolonged standing or in a prolonged 
supine position, that he experienced an electrical shock 
sensation in an area under the right great toe, and that his 
lateral left ankle had a strange sensation when he inverted 
the foot.  There was no peripheral edema of the extremities 
on current examination.  The assessments included lumbar DDD.

On May 2001 VA outpatient examination, the veteran reported 
greatly improved leg pain with the daily used of prescribed 
medication.  On current examination, gait was steady.  
Examination of the extremities showed no peripheral edema and 
a positive pedal pulse.  Homans' sign was negative.  

On VA orthopedic examination subsequently in May 2001, the 
examiner stated that he thoroughly reviewed the veteran's 
claims folder, noting details of his medical and military 
history pertaining to his inservice GSWs, and the 
abovementioned EMG studies that showed no evidence of left 
lower extremity neuropathy, as well as his employment 
history.  The veteran was noted to have been employed with 
the county water department for approximately the last 5 
years, and currently worked as a water plant operator.  He 
stated that he had missed very little work as a result of his 
back disorder.  He currently complained of fairly-constant 
low back pain, the onset of leg numbness (primarily over the 
anterior thighs) after standing for 15 or 20 minutes, and 
tingling and occasional numbness of the right toes.  He 
stated that he was subject to fairly-frequent back flare-ups, 
particularly with bending and lifting, at which time he had 
to reduce his activity, after which he seemed to get along 
fairly well.  He reported a 20-pound weight-lifting 
limitation at work, with which he seemed to get along fairly 
well.  He stated that his back got more painful at the end of 
the work-day after getting in and out of his truck 
repetitively during the day.  He reported difficulty sleeping 
in any position for any length of time, with leg numbness 
after lying flat on his back, and back pain with lying on his 
stomach.  He stated that walking was not difficult for him, 
and that he was able to walk a mile without too much 
difficulty.  Sitting was reportedly very difficult, having to 
get up and move around after 20 or 30 minutes.  Stooping was 
difficult, but kneeling and squatting did not cause a great 
problem.

On current examination, the veteran ambulated without 
evidence of a limp.  He got on and off the examining table 
and turned from side to side with ease.  Straight leg raising 
was accomplished to 80 degrees bilaterally.  There was no 
sensory or motor deficit of either lower extremity.  On 
testing of the deep tendon reflexes, patellar reflexes were 
2+ bilaterally.  The Achilles reflex was 2+ on the right and 
absent on the left.  There was reversal of the lumbar 
lordotic curve.  There was slight tenderness on palpation of 
the lower lumbar spinous processes, and diffuse tenderness on 
palpation of the lumbar paravertebral musculature 
bilaterally.  He tandem-, toe-, and heel-walked without 
discomfort.  There was no evidence of any atrophy of the 
thigh or calf musculature.  Both lower extremities were 
symmetrical in appearance.  Range of motion testing of the 
lumbar spine showed forward flexion to 65 degrees, at which 
point the veteran stated that he experienced back discomfort.  
Extension was to 15 degrees, with the veteran experiencing 
discomfort at that extreme.  Lateral flexion and rotation 
were each to 20 degrees bilaterally.

Current X-rays of the lumbar spine revealed a transitional 
vertebra at the lumbosacral junction at S-1, with a 
rudimentary disk present.  There was disk space narrowing 
with osteophyte formation and a vacuum disk phenomenon at L5-
S1.  There was moderate disk space narrowing at L4-5 with 
posterior and anterior osteophytes.  Mild degenerative 
changes were present in the remainder of the lumbar spine.  
There was very slight levoscoliosis, with no evidence of 
acute fracture or spondylolisthesis.  The overall appearance 
was felt to be unchanged from previous X-rays and a CT scan 
of May 1999.  The impressions were transitional vertebra at 
the lumbosacral junction, and degenerative changes, greatest 
at L4-5 and L5-S1, with overall no significant change 
compared with the previous study.

Current pelvic X-rays revealed deformity of the left ischium 
consistent with trauma.  There were multiple fragments of 
shrapnel projected over the soft tissues of the left hip.  
The overall appearance was felt to be unchanged from previous 
X-rays of April 1999.

The diagnosis was intervertebral DDD of the lower lumbar 
spine, without evidence of radiculopathy.  The examiner 
commented that the veteran had established intervertebral 
disk disease at L-3, L-4, and L-5 with no evidence of any 
neuropathy, as a result of which no further nerve conduction 
velocity, EMG, or magnetic resonance imaging studies were 
indicated at this time.  The lumbar DDD was felt to be rather 
extensive, evidenced principally by the reversal of the 
lordotic curve.  With regard to the veteran's activity, the 
examiner noted the veteran's statement that the flare-ups 
that he experienced were due principally to increased 
activities or inadvertent bending and twisting.  He opined 
that the veteran's range of motion would be significantly 
decreased during the flare-ups, but quantifying such loss 
would require examination during a flare-up.   

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness, and the Court in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), has held that, when a 
veteran alleges he suffers pain due to a musculoskeletal 
disorder in which the degree of disability is based on 
consideration of limitation of motion, an examiner's report 
should assess the degree of functional loss, if any, due to 
pain, weakened movement, excess fatigability, or 
incoordination.  

In VAOPGCPREC 36-97, the VA General Counsel held that 
38 C.F.R. Part 4, Diagnostic Code (DC) 5293 pertaining to 
intervertebral disc syndrome (IDS), involves loss of range of 
motion because nerve defects and resulting pain associated 
with injury to the sciatic nerve may cause limitation of 
motion of the lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this DC.  When a veteran has received less than the maximum 
evaluation under DC 5293 based upon symptomatology which 
includes limitation of motion, consideration must be given to 
the extent of the disability under 38 C.F.R. §§ 4.40 and 
4.45, even though the rating corresponds to the maximum 
rating under another DC pertaining to limitation of motion.  
The Board must address entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) if there is evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule, including 38 C.F.R. §§ 4.40, 4.45, and 
4.71a, may be inadequate to compensate for the average 
impairment of earning capacity due to IDS, regardless of the 
fact that a veteran may have received the maximum schedular 
rating under a DC based upon limitation of motion.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, non-union of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.
(e) Incoordination.  (f) Pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are related considerations.  
38 C.F.R. § 4.45.

Moderate limitation of motion of the lumbar spine warrants a 
20% rating.  A      40% rating requires severe limitation of 
motion.  38 C.F.R. Part 4, DC 5292.  Ankylosis of the lumbar 
spine at a favorable angle warrants a 40% rating.  A      50% 
rating requires fixation at an unfavorable angle.  38 C.F.R. 
Part 4, DC 5289.

A 20% rating is warranted for moderate IDS with recurring 
attacks.  A 40% rating requires severe IDS with recurring 
attacks with intermittent relief.  A 60% rating requires 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  38 C.F.R. Part 4, DC 
5293.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the VA shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the VA 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension (C&P) Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

After reviewing the evidence of record, the Board finds that 
the clinical findings do not support a rating in excess of 
20% for the veteran's lumbar DDD under DC 5292, with 
consideration of the recorded ranges of motion on VA 
orthopedic examinations of February 2000 and May 2001 which 
consistently show no more than moderate limitation of lumbar 
motion.  None of these findings indicate manifestations more 
closely analogous to severe limitation of lumbar motion which 
is required for a 40% rating.  To the extent that these 
findings show that the veteran does have significant range of 
motion of the lumbar spine, they also indicate that he does 
not have ankylosis of the spine, as a result of which a 40% 
rating is not warranted under DC 5289. 

The Board does find that the evidence generally tends to 
support a 40% rating for severe IDS with recurring attacks 
with intermittent relief under DC 5293.  That evidence 
includes May 1999 X-ray findings of severe DDD with vacuum 
phenomenon at the L 4-5 level and apparent fusion at the L5-
S1 level; May 1999 CT scan findings of disc bulging at L 3-4, 
L 4-5, and L5-S1 with a degenerated vacuum disk at L5-S1 with 
possible herniation; the February 2000 VA orthopedic 
examiner's diagnostic impression of moderate-to-severe lumbar 
DDD based on a review of the abovementioned CT scan; the May 
2001 VA orthopedic examiner's diagnostic characterization of 
the veteran's lumbar DDD as rather extensive, evidenced 
principally by the reversal of the lordotic curve; and the 
veteran's own descriptions of his low back symptomatology in 
his January 2000 hearing testimony and July 2000 Substantive 
Appeal, as well as that recorded on VA examinations of 
October 2000 and May 2001.  As the evidence supports a 40% 
rating for the veteran's lumbar DDD, the appeal is granted to 
this extent.

However, a rating in excess of 40% is not warranted, as the 
clinical findings do not show pronounced IDS with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief required for a 60% rating under DC 5293.  Although the 
veteran has an absent left ankle jerk, the historical and 
current medical evidence tends to support the conclusion that 
it is a symptom of his service-connected residuals of GSWs, 
and not a neurological finding appropriate to the site of any 
lumbar DDD.  The Board notes that symptomatology attributable 
to the GSW residuals is compensated by the percentage 
disability ratings assigned thereto, and may not be 
considered in evaluating the service-connected lumbar DDD.  
Straight leg raising was negative on VA outpatient 
examination of mid-June 1999, and there was a negative 
sciatic trigger.  Following VA outpatient examination of late 
August 1999, the examiner attributed the veteran's residual 
sciatica symptoms to his status-postoperative left hip GSW.  
September 1999 VA EMG studies of left lower extremity muscles 
and the lumbar paraspinals performed to specifically assess 
the possibility of ongoing radiculopathy demonstrated no 
evidence of acute or ongoing radiculopathy involving 
innervation to the left lower extremity.  Straight leg 
raising was negative on VA orthopedic examination of February 
2000, and the examiner opined that it did not appear by EMG 
studies that the veteran had an acute radiculopathy.  
Intervertebral DDD of the lower lumbar spine without evidence 
of radiculopathy was diagnosed on VA orthopedic examination 
of May 2001, and the examiner opined that there was no 
evidence of neuropathy associated with the established 
intervertebral disk disease.  As the preponderance of the 
evidence is against the claim for a rating in excess of 40%, 
the appeal is denied to that extent.  

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and DeLuca-
mandated assessment of the degree of functional low back 
disability produced by pain, weakened movement, excess 
fatigability, and incoordination, the Board again notes, with 
respect to the veteran's absent left ankle jerk and 
complaints of weakness and radiating pain down the left leg, 
that the historical and current medical evidence tends to 
support the conclusion that these are symptoms of his 
service-connected residuals of GSWs, and not neurological 
findings appropriate to the site of any lumbar DDD, as a 
result of which no symptoms thereof may be considered in 
evaluating his lumbar DDD.  On VA orthopedic examination of 
February 2000, the veteran reported no lower extremity 
weakness, numbness, or tingling, and there was no obvious 
atrophy or swelling of the bilateral lower limb musculature 
on examination.  Although there was pain with lateral flexion 
and rotation on the left, and tenderness to deep palpation on 
the left paraspinal area, motor examination showed 5/5 
strength in all muscle groups of both lower limbs - all of 
which findings resulted in the examiner's conclusion that the 
lumbar DDD caused the veteran some limitation of functioning.  
Addressing the matter of any weakened motion, incoordination, 
or fatigability, the February 2000 VA orthopedic examiner 
stated that this had been noted on examination of the 
veteran, and that these factors could not be further 
quantified in terms of additional loss of range of motion 
without prolonged provocative testing.  With flare-ups, the 
examiner felt that it was likely that the range of motion 
would be further restricted, but that it was not possible to 
accurately estimate this additional loss of range of motion 
without examining the veteran at such time.  With regard to 
the veteran's activity, the May 2001 VA orthopedic examiner 
noted that the flare-ups he experienced were due principally 
to increased activities or inadvertent bending and twisting, 
at which time he had to reduce his activity, after which he 
seemed to get along fairly well.  He also noted the veteran's 
complaints of increasing back pain by the end of the work-day 
after getting into and out of a truck repetitively during the 
day; complaints of difficulty sitting after 20 or 30 minutes; 
and his reported ability to walk a mile without too much 
difficulty.  He opined that the veteran's range of motion 
would be significantly decreased during the flare-ups, but 
that quantifying such loss would require examination during a 
flare-up.  Having considered the abovementioned clinical 
findings and the examiners' assessments of the degree of 
functional loss attributable to the veteran's service-
connected lumbar DDD, the Board finds, as noted above, that 
they support the assignment of a 40% schedular rating (but 
not a rating in excess of 40%) for that disorder, but do not 
warrant compensation for additional functional loss 
consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca.

The Board has considered the veteran's representative's 
request that the "benefit of the doubt" doctrine be applied 
in rendering a decision in this appeal.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Having granted a          40% rating for the veteran's lumbar 
DDD based on the evidence of record supporting such a 
conclusion, the Board finds that the benefit of the doubt 
doctrine is not for application with respect to the remaining 
matter of a rating in excess of 40%, inasmuch as the evidence 
neither supports the veteran's claim to the extent that his 
lumbar DDD is 60% disabling, nor does there exist an 
approximate balance of positive and negative evidence 
("equipoise"), but rather there is a clear preponderance of 
the negative evidence regarding the merits of the claim for a 
rating in excess of 40%.

As the rating of 40% represents the most disabling that the 
veteran's lumbar DDD has been from May 1999, the date of 
receipt of his claim for service connection therefor (which 
is the beginning of the appeal period), the Board thus also 
finds that staged ratings for this disorder are not 
warranted.  See Fenderson.

Moreover, the Board finds that the record contains no 
evidence of an exceptional or unusual disability picture due 
to the lumbar DDD that would render impractical the 
application of the regular schedular standards such as to 
warrant referral of this case for consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Specifically, the record reflects no marked 
interference with the veteran's employment or frequent 
periods of hospitalization for the lumbar DDD.  Although in 
his July 2000 Substantive Appeal the veteran stated that his 
low back and neurological symptoms were a nuisance that had 
become worse and would some day affect his job, he currently 
denied that his low back disorder had caused marked 
interference with employment or required frequent periods of 
hospitalization.  On VA orthopedic examination of May 2001, 
the veteran stated that he had missed very little work as a 
result of his back disorder, and that he got along fairly 
well with a 20-pound weight-lifting limitation at work.

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted in November 2000.  This new 
law, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001), redefined the obligation of the VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the VCAA, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (29 August 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In this case, the Board finds that, even though the RO did 
not have the benefit of the explicit provisions of the VCAA 
in adjudicating this claim, the VA's duties have been 
fulfilled.  First, the VA has a duty to notify the appellant 
of any information and evidence needed to substantiate and 
complete a claim.  In this case, the appellant and his 
representative were initially notified in the August 1999 
rating action and the October 1999 SOC of the evidence that 
served as the basis for the denial of service connection for 
lumbar DDD, and in the April 2000 rating action and June 2000 
SOC of the evidence that served as the basis for the initial 
grant of service connection and the assignment of a 20% 
disability rating therefor.  The June 2000 SOC and the June 
2001 SSOC also advised them of the criteria that his lumbar 
DDD had to meet in order to be entitled to a percentage 
disability rating in excess of 20%, and the June 2001 SSOC 
notified them of the additional evidence considered in 
denying a rating in excess of 20%.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussion 
in the rating actions, SOCs, and SSOC sent to the veteran 
properly and adequately notified him of the information and 
evidence needed to substantiate his claim for an increased 
rating, and complied with the VA's notification requirements.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim for a 
rating in excess of 20% and 40%.  In this case, the appellant 
has not made reference to any unobtained evidence that might 
aid his claim, or that might be pertinent to the bases of the 
denial of a rating in excess of 40%.  The RO, on its own 
initiative, afforded the veteran a personal hearing in 
January 2000, and has requested all relevant records of 
medical treatment and evaluation identified by the appellant.  
In this regard, copies of all pertinent VA clinical records 
have been obtained and associated with the claims folder.  
The veteran was afforded a VA lumbar CT scan in May 1999, VA 
EMG studies in September 1999, and comprehensive VA 
orthopedic examinations in February 2000 and May 2001.  Under 
the circumstances, the Board finds that the VA has satisfied 
its duties to notify and assist the appellant in this case, 
and that further development and expenditure of the VA's 
resources are not warranted.

   


ORDER

An increased rating to 40% for lumbar DDD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

